Citation Nr: 0806403	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The medical evidence, to include a certificate of death, 
shows that the veteran died in February 2005 at age 58 of 
hepatocellular carcinoma with metastasis due to a hepatitis C 
infection.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 50 percent disabling.

3.  The service medical records show that the veteran was not 
treated for liver disease during active service or for many 
years thereafter; there is no medical evidence or competent 
opinion that links either of the diseases that caused the 
veteran's death to service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the appellant to submit medical evidence 
linking the causes of the veteran's death to active service 
and noted other types of evidence the appellant could submit 
in support of her claims.  In addition, the appellant was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
appellant be advised to submit any additional information in 
support of her claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
appellant's claim of service connection for the cause of the 
veteran's death and her DIC claim are denied in this 
decision.  Given the foregoing, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the May 2005 letter was issued before the July 2005 
rating decision which denied the benefits sought on appeal; 
thus, the notice was timely.  Because the appellant's claims 
are being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

As explained in more detail below, the appellant's claim for 
DIC benefits under 38 C.F.R. § 1318 must be denied as a 
matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  Accordingly, any prejudice raised by content or 
timing deficiencies noted here is rebutted as the claim must 
be denied on the basis of an absence of legal merit.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the claims file; the appellant does not 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

The appellant contends that the causes of the veteran's death 
are related to active service.

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006); 
Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and Indemnity Compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service-connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

A review of the veteran's service medical records indicates 
that he was not treated for liver disease during active 
service.  His DD Form 214 shows that his military 
occupational specialty (MOS) was mortar man and he was 
awarded the Combat Action Ribbon.  He participated in 
operations against communist Viet Cong forces in defense of 
Quan Nam Province in Vietnam.

The veteran's post-service treatment records, including VA 
clinical records, show treatment for PTSD and for 
polysubstance abuse.  As noted in the Introduction, prior to 
the veteran's  death, he was service-connected for PTSD, 
evaluated as 50 percent disabling.

A review of the veteran's terminal VA clinical records shows 
that he was admitted to a hospice program several days before 
his death.  A social work admission noted dated on the day of 
the veteran's death indicates that he had a history of 
hepatitis C with a  recent diagnosis of an abdominal mass 
with hepatocellular carcinoma.  Prior to his admission to VA 
acute care, the veteran had been at home on home hospice.  
His mother was his caregiver and a nurse could not care for 
the veteran any longer at home.  Three hours later, the 
veteran died.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  The veteran had honorable 
combat service in Vietnam.  His service medical records show 
no treatment for the liver cancer or hepatitis C infection 
that caused his death.  His post-service medical records also 
show only that he was treated for PTSD and for polysubstance 
abuse and was diagnosed with hepatocellular carcinoma just 
before his death.

There is no medical evidence or competent opinion that links 
any of the causes of the veteran's death to an incident of or 
finding recorded during active service.  Also weighing 
against the claim is a gap of many years between the 
veteran's separation from service and the post-service 
medical evidence of liver cancer.  With respect to negative 
evidence, the Veterans Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the disability in question for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).

Without medical evidence linking the causes of the veteran's 
death to an incident of or finding recorded during active 
service, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  

As the preponderance of the evidence is against the 
appellant's claims, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


